DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-13 remain pending. Claims 1, 3-7, and 11-13 have been amended. 

Claim Objections
Claim 13 is objected to because the last paragraph states “the slave operational command and based on the corrected moving direction of the work end”. Applicant should remove the unnecessary “and”.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ghazaei Ardakani et al (US 20190358817 A1) in view of Kobayashi et al (US 20170312921 A1), Dockter (US 20150224639 A1), and Tsusaka et al (US 20140350726 A1) (Hereinafter referred to as Ghazaei Ardakani, Kobayashi, Dockter, and Tsusaka respectively).

Regarding Claim 1, Ghazaei Ardakani discloses a robot system (See at least Ghazaei Ardakani Paragraph 0016) comprising: 
a slave unit, including: 
a slave arm having a work end (See at least Ghazaei Ardakani Paragraph 0077-0078 and Figure 1, the slave unit has a slave arm “3” and work end “17”); 
a slave-side force detector configured to detect a direction and a magnitude of a reaction force acting on one of the work end and a workpiece held by the work end (See at least Ghazaei Ardakani Paragraph 0124 and Figure 4 “S2”, a force between the slave work end and the workpiece is determined; See at least Ghazaei Ardakani Paragraph 0078 and Figure 2, the force/torque sensor “30” is interpreted as a slave-side detector; See at least Ghazaei Ardakani Paragraph 0062, the force interplay is a bidirectional force interaction, meaning the direction of the force is also determined; See at least Ghazaei Ardakani Paragraph 0006, the force interaction is determined during an assembly operation)…; 
a slave arm actuator configured to drive the slave arm (See at least Ghazaei Ardakani Paragraph 0074, each of the arms are driven by actuators); and 
a slave-side control part configured to control the slave arm actuator based on a slave operational command defining a moving direction of the work end (See at least Ghazaei Ardakani Paragraph 0083, each arm has a controller which controls the arms based on received  commands which can be positional or velocity commands which are interpreted as defining a moving direction); 
a master unit, including: 
a master arm having an operation end (See at least Ghazaei Ardakani Paragraph 0077-0078 and Figure 1 the master unit has a master arm “2” and an operation end “11”); 
a master-side force detector configured to detect a direction and a magnitude of an operating force applied by an operator to the operation end (See at least Ghazaei Ardakani Paragraph 0124 and Figure 4 “S1”, a force between the operator and master arm is determined; See at least Ghazaei Ardakani Paragraph 0078 and Figure 2, the force/torque sensor “20” is interpreted as a slave-side detector; See at least Ghazaei Ardakani Paragraph 0062, the force interplay is a bidirectional force interaction, meaning the direction of the force is also determined); 
a master arm actuator configured to drive the master arm (See at least Ghazaei Ardakani Paragraph 0074, each of the arms are driven by actuators); and 
a master-side control part configured to control the master arm actuator based on a master operational command defining a moving direction of the operation end (See at least Ghazaei Ardakani Paragraph 0083, each arm has a controller which controls the arms based on received commands which can be positional or velocity commands which are interpreted as defining a moving direction); and 
a system controller configured to generate the slave operational command (See at least Ghazaei Ardakani Paragraph 0079-0080 and Figures 2-3 “7”, the haptic interface module generates commands for the slave using dynamic model “32”, and is inside the control unit “5” which is interpreted as the system controller), and the master operational command that causes the operation end to move in a direction corresponding to the moving direction of the work end of the slave operational command, based on the operating force and the reaction force (See at least Ghazaei Ardakani Paragraph 0079-0080 and Figures 2-3 “7”, the haptic interface module generates commands for the master using dynamic model “22”, and is inside the control unit “5” which is interpreted as the system controller; See at least Ghazaei Ardakani Paragraph 0083, the dynamic module “22” generates positional and velocity commands which is interpreted as moving the operation end; See at least Ghazaei Ardakani Paragraph , the system controller including:   
a converter configured to calculate the moving direction of the work end based on the operating force and the reaction force (See at least Ghazaei Ardakani Paragraphs 0089-0092, the operator receives haptic feedback which reflects the dynamics of the system; the dynamics of the system are defined by the relationship between forces and motions; the calculation submodule, which is interpreted as the converter, uses equations 15-18 to define a relationship between the dynamics of the system and the forces);… and 
a command generator configured to generate (i) the slave operational command based on the…moving direction of the work end (See at least Ghazaei Ardakani Paragraph 0092, the calculation submodule, which is also functioning as a command generator, generates the slave arm commands based on the relationship between forces and motion and constraints) and (ii) the master operational command that causes the operation end to move in a direction corresponding to the…moving direction of the work end (See at least Ghazaei Ardakani Paragraph 0092, the calculation submodule, which is also functioning as a command generator, generates the master arm commands based on the relationship between forces and motion and constraints; See at least Ghazaei Ardakani Paragraph 0100 and 0103, the velocities/dynamics of the master arm and slave arm are the same so they move in the same direction (velocity is speed and direction)).
Even though Ghazaei Ardakani discloses determining force interaction during assembly operations (See at least Ghazaei Ardakani Paragraph 0006), Ghazaei Ardakani fails to explicitly disclose measuring the force of a workpiece when the workpiece… contacts an object to which the workpiece is to be assembled. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Ghazaei Ardakani with Kobayashi to measure the force during contact with which the workpiece is assembled. By measuring the force during contact, the system can determine if the workpiece is being inserted correctly. In a situation where the system detects that the workpiece is not being inserted correctly due to the detected force, the system can begin a separation operation to prevent the pieces from being deformed (See at least Kobayashi Paragraph 0010). This would protect the workpiece and the components of the system by preventing an excess force from being applied, thus increasing the overall safety and desirability of the system.
Even though Ghazaei Ardakani teaches generating commands based on constraints (See at least Ghazaei Ardakani Paragraph 0092), modified Ghazaei Ardakani fails to disclose a regulator configured to correct the moving direction of the work end so that the movement of the work end in a direction of pressing the object is regulated, when the reaction force exceeds an acceptable value set beforehand. 
However, Dockter teaches this limitation (See at least Dockter Paragraph 0024, the controller generates resistance against further movement in the first direction when the detected resistance due to the force feedback in the first direction exceeds a first limit; the controller preventing movement in the first direction is interpreted as generating commands based on the corrected moving direction). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Ghazaei Ardakani with Dockter to correct the moving direction of the work end when the force exceeds an acceptable value. By regulating the movement in the working direction when the force has exceeded an acceptable value, the system will prevent the robot from generating an excess force on the workpiece, the arm, and/or the assembly, which can cause damage or deformation. Protecting the components of the system increases the overall safety and 
	Even though Ghazaei Ardakani teaches generating commands for the master arm and the slave arm (See at least Ghazaei Ardakani Paragraph 0092, the calculation submodule generates the slave arm commands and the master arm commands), modified Ghazaei Ardakani fails to explicitly disclose generating the slave operational command based on the corrected moving direction of the work end and the master operational command that causes the operation end to move in a direction corresponding to the corrected moving direction of the work end. 
	However, Tsusaka teaches this limitation (See at least Tsusaka 0259-0267 and Figure 16, the motion information generator generates position information for the slave based on the force and corrected gain, which is interpreted as generating commands based on the corrected moving direction of the work end, and then controls motion of the master based on the generated force information, which is interpreted as generating a master operation command based on the corrected moving direction of the work end). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Ghazaei Ardakani with Tsusaka to generate commands for the master and slave based on the corrected moving direction. This would allow the system to correct the positions of the slave and master arm based on the forces on the working end (See at least Tsusaka Paragraphs 0265-0267), which would increase the efficiency and safety of the system by allowing both arms to adjust their operation as necessary, when the force has deviated from normal values. 

Regarding Claim 2, Ghazaei Ardakani discloses the slave operational command is a positional instruction (See at least Ghazaei Ardakani Paragraph 0083, the received commands for the arms are positional commands).

Regarding Claim 3, modified Ghazaei Ardakani fails to disclose the regulator has a force adjusting part, the force adjusting part correcting the moving direction of the work end so that a position of the work end in the direction in which the work end presses the object is maintained temporarily, when the reaction force exceeds the acceptable value. 
However, Dockter teaches this limitation (See at least Dockter Paragraph 0024,  the controller generates resistance against further movement in the first direction when movement in the first direction exceeds a first limit, meaning the position of the work end is still maintained in the first direction, it is just prevented from generating further movement in that direction). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Ghazaei Ardakani with Dockter to correct the moving direction of the work end when the force exceeds an acceptable value so that the position of the work end is maintained temporarily. Regulating the movement in the working direction by maintaining the position of the work end when the force has exceeded an acceptable value allows the system to prevent the robot from generating an excess force on the workpiece, the arm, and/or the assembly by continuously moving in the moving direction, which can cause damage or deformation. Protecting the components of the system increases the overall safety and effectiveness of the system by ensuring that the components are not damaged or deformed during operation.   

Regarding Claim 6, Ghazaei Ardakani fails to disclose the regulator has a force relieving part, the force relieving part correcting the moving direction of the work end so that the work end is moved to a direction opposite from the direction of pressing the object, when exceeding the acceptable value.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Ghazaei Ardakani with Kobayashi to have the work end move in an opposite direction when exceeding the acceptable value. By measuring the force during contact, the system can determine if the workpiece is being inserted correctly. In a situation where the system detects that the workpiece is not being inserted correctly due to the detected force, the system can begin a separation operation, which moves the work end in the opposite direction to prevent the pieces from being deformed (See at least Kobayashi Paragraph 0010). This would protect the workpiece and the components of the system by preventing an excess force from being applied, thus increasing the overall safety and desirability of the system.

Regarding Claim 10, modified Ghazaei Ardakani fails to disclose the regulator has a force adjusting part, the force adjusting part correcting the moving direction of the work end so that the position of the work end in the direction in which the work end presses the object is maintained temporarily, when the reaction force exceeds the acceptable value. 
However, Dockter teaches this limitation (See at least Dockter Paragraph 0024,  the controller generates resistance against further movement in the first direction when movement in the first direction exceeds a first limit, meaning the position of the work end is still maintained in the first direction, it is just prevented from generating further movement in that direction). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Ghazaei Ardakani with Dockter to correct the moving direction of the work end when the force exceeds an acceptable value so that the position of the work 

Regarding Claim 13, Ghazaei Ardakani discloses a method of controlling a robot system (See at least Ghazaei Ardakani Paragraph 0016) the robot system including: 
a slave unit, including: 
a slave arm having a work end (See at least Ghazaei Ardakani Paragraph 0077-0078 and Figure 1, the slave unit has a slave arm “3” and work end “17”); 
a slave-side force detector configured to detect a direction and a magnitude of a reaction force acting on one of the work end and a workpiece held by the work end (See at least Ghazaei Ardakani Paragraph 0124 and Figure 4 “S2”, a force between the slave work end and the workpiece is determined; See at least Ghazaei Ardakani Paragraph 0078 and Figure 2, the force/torque sensor “30” is interpreted as a slave-side detector; See at least Ghazaei Ardakani Paragraph 0062, the force interplay is a bidirectional force interaction, meaning the direction of the force is also determined; See at least Ghazaei Ardakani Paragraph 0006, the force interaction is determined during an assembly operation)…; 
a slave arm actuator configured to drive the slave arm (See at least Ghazaei Ardakani Paragraph 0074, each of the arms are driven by actuators); and 
a slave-side control part configured to control the slave arm actuator based on a slave operational command defining a moving direction of the work end (See at least Ghazaei ; 
a master unit, including: 
a master arm having an operation end (See at least Ghazaei Ardakani Paragraph 0077-0078 and Figure 1 the master unit has a master arm “2” and an operation end “11”); 
a master-side force detector configured to detect a direction and a magnitude of an operating force applied by an operator to the operation end (See at least Ghazaei Ardakani Paragraph 0124 and Figure 4 “S1”, a force between the operator and master arm is determined; See at least Ghazaei Ardakani Paragraph 0078 and Figure 2, the force/torque sensor “20” is interpreted as a slave-side detector; See at least Ghazaei Ardakani Paragraph 0062, the force interplay is a bidirectional force interaction, meaning the direction of the force is also determined); 
a master arm actuator configured to drive the master arm (See at least Ghazaei Ardakani Paragraph 0074, each of the arms are driven by actuators); and 
a master-side control part configured to control the master arm actuator based on a master operational command defining a moving direction of the operation end (See at least Ghazaei Ardakani Paragraph 0083, each arm has a controller which controls the arms based on received commands which can be positional or velocity commands which are interpreted as defining a moving direction); and 
a system controller configured to generate the slave operational command (See at least Ghazaei Ardakani Paragraph 0079-0080 and Figures 2-3 “7”, the haptic interface module generates commands for the slave using dynamic model “32”, and is inside the control unit “5” which is interpreted as the system controller), and the master operational command that causes the operation end to move in a direction corresponding to the moving direction of the work end of the slave operational command, based on the operating force and the reaction force (See at least Ghazaei Ardakani Paragraph 0079-0080 and Figures 2-3 “7”, the haptic interface module generates commands for the master using dynamic model “22”, and is inside the control unit “5” which is interpreted as the system controller; See at least Ghazaei Ardakani Paragraph 0083, the dynamic module “22” generates positional and velocity commands which is interpreted as moving the operation end; See at least Ghazaei Ardakani Paragraph 0100 and 0103, the velocities/dynamics of the master arm and slave arm are the same so they move in the same direction (velocity is speed and direction); See at least Ghazaei Ardakani Paragraph 0124 and Figure 4 “S3”, the dynamic models are based on the forces), 
the method comprising:   
calculating, by the system controller, the moving direction of the work end based on the operating force and the reaction force (See at least Ghazaei Ardakani Paragraphs 0089-0092, the operator receives haptic feedback which reflects the dynamics of the system; the dynamics of the system are defined by the relationship between forces and motions; the calculation submodule, which is part of the system controller/control unit, uses equations 15-18 to define a relationship between the dynamics of the system and the forces);… and 
generating, by the system controller, (i) the slave operational command and based on the…moving direction of the work end (See at least Ghazaei Ardakani Paragraph 0092, the calculation submodule, which is also functioning as a command generator, generates the slave arm commands based on the relationship between forces and motion and constraints) and (ii) the master operational command that causes the operation end to move in a direction corresponding to the…moving direction of the work end (See at least Ghazaei Ardakani Paragraph 0092, the calculation submodule, which is also functioning as a command generator, generates the master arm commands based on the relationship between forces and motion and constraints; See at least Ghazaei Ardakani Paragraph 0100 and 0103, .
Even though Ghazaei Ardakani discloses determining force interaction during assembly operations (See at least Ghazaei Ardakani Paragraph 0006), Ghazaei Ardakani fails to explicitly disclose measuring the force of a workpiece when the workpiece… contacts an object to which the workpiece is to be assembled. 
However, Kobayashi teaches this limitation (See at least Kobayashi Paragraph 0107, the force is measured during contact). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Ghazaei Ardakani with Kobayashi to measure the force during contact with which the workpiece is assembled. By measuring the force during contact, the system can determine if the workpiece is being inserted correctly. In a situation where the system detects that the workpiece is not being inserted correctly due to the detected force, the system can begin a separation operation to prevent the pieces from being deformed (See at least Kobayashi Paragraph 0010). This would protect the workpiece and the components of the system by preventing an excess force from being applied, thus increasing the overall safety and desirability of the system.
Even though Ghazaei Ardakani teaches generating commands based on constraints (See at least Ghazaei Ardakani Paragraph 0092), modified Ghazaei Ardakani fails to disclose correcting, by the system controller, the moving direction of the work end so that the movement of the work end in a direction of pressing the object is regulated, when the reaction force exceeds an acceptable value set beforehand. 
However, Dockter teaches this limitation (See at least Dockter Paragraph 0024, the controller generates resistance against further movement in the first direction when the detected resistance due to the force feedback in the first direction exceeds a first limit; the controller preventing movement in the first direction is interpreted as generating commands based on the corrected moving direction). 

	Even though Ghazaei Ardakani teaches generating commands for the master arm and the slave arm (See at least Ghazaei Ardakani Paragraph 0092, the calculation submodule generates the slave arm commands and the master arm commands), modified Ghazaei Ardakani fails to explicitly disclose generating the slave operational command based on the corrected moving direction of the work end and the master operational command that causes the operation end to move in a direction corresponding to the corrected moving direction of the work end. 
	However, Tsusaka teaches this limitation (See at least Tsusaka 0259-0267 and Figure 16, the motion information generator generates position information for the slave based on the force and corrected gain, which is interpreted as generating commands based on the corrected moving direction of the work end, and then controls motion of the master based on the generated force information, which is interpreted as generating a master operation command based on the corrected moving direction of the work end). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Ghazaei Ardakani with Tsusaka to generate commands for the master and slave based on the corrected moving direction. This would allow the system to correct the positions of the slave and master arm based on the forces on the working end (See at least Tsusaka . 

Allowable Subject Matter
Claims 4-5, 7-9, and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner acknowledges that applicant has amended the claims to overcome the 103 rejections previously set forth for claims 1 and 13. However, the claims are now rejected using an additional reference, Tsusaka, which teaches moving a slave arm and master arm based on the corrected moving direction of the work end. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664